45 F.3d 437NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
ROYAL INSURANCE CO., Plaintiff-Appellant,v.FIREMAN'S FUND INSURANCE COMPANY, Defendant-Appellee.
No. 93-56007.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Dec. 7, 1994.Decided Dec. 20, 1994.

Before:  FARRIS, POOLE and KOZINSKI, Circuit Judges.


1
MEMORANDUM*


2
The insured occupied the golf course pursuant to an operating license from the city and rented most of the damaged equipment under an equipment lease.  Those few items of equipment not itemized on the lease--mowers, aerifiers, ball pickers--were loaned to the insured by the city to care for the golf course, or were items of personal property in the care, custody or control of the insured.  There is no allegation that the insured misappropriated the equipment or used it without the city's permission.


3
Three exclusions in the policy, read together, preclude coverage for damage to this property.  One excludes coverage for property "own[ed], rent[ed], or occup[ied]" by the insured.  The others exclude coverage for property "loaned to" the insured, and personal property in the "care, custody or control" of the insured.  The leased equipment and land fall within the first exclusion;  the unitemized equipment falls within the second and third.  There was thus no potential for coverage, and no duty to defend.  Insurance Co. of the West v. Haralambos Beverage Co., 195 Cal.App.3d 1308, 1316 (1987).


4
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3